Filed 12/19/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 233









In the Matter of Cruz Timothy Muscha



Bradley A. Cruff, Barnes County 

Assistant State’s Attorney, 		Petitioner and Appellee



v.



Cruz Timothy Muscha, 		Respondent and Appellant







No. 20130154







Appeal from the District Court of Barnes County, Southeast Judicial District, the Honorable John T. Paulson, Judge.



AFFIRMED.



Per Curiam.



Lee M. Grossman, State’s Attorney, 230 4th Street Northwest, Room 301, Valley City, N.D. 58072, for petitioner and appellee; submitted on brief.



Russell J. Myhre, P.O. Box 475, Valley City, N.D. 58072, for respondent and appellant; submitted on brief.

Matter of Muscha

No. 20130154



Per Curiam.

[¶1]	Cruz Timothy Muscha appealed from an order civilly committing him to the North Dakota State Hospital as a sexually dangerous individual under N.D.C.C. ch. 25-03.3.  The only issue Muscha raises on appeal is that the district court abused its discretion in allowing the introduction of, and partly basing its decision upon, evidence about his Static 99-R and MnSOST-R actuarial risk assessment scores.  Because we conclude the court did not abuse its discretion, we summarily affirm the order under N.D.R.App.P. 35.1(a)(4).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner